Citation Nr: 0328605	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  98-03 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for gestational 
diabetes.

2.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty service from July 1976 to July 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in December 1996 and 
January 2000 by the San Diego, California Regional Office 
(RO) of the Department of Veterans Affairs (VA).

By a February 2003 rating decision, the RO increased the 
rating for the veteran's service-connected migraine headaches 
from zero to 30 percent disabling.  However, inasmuch as this 
action resulted in the assignment of less than the maximum 
available benefit and the veteran has not limited his appeal 
to a specific rating, the matter remains in appellate status.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).


REMAND

Regarding the claim for service connection for gestational 
diabetes, the veteran's inservice dental records reflect that 
the veteran reported having gestational diabetes during her 
1989 and 1991 pregnancies.  Diabetes was again reported by 
the veteran during a May 1993 dental visit.  At a post-
service VA examination in December 1997, the diagnosis 
includes gestational diabetes.  Then, the examiner indicated 
that the veteran did not seem to have diabetes at that time, 
but that a glucose tolerance test and glycohemoglobin test 
plus CBC and other studies would be done.  The opinion also 
was that the veteran had had gestational diabetes and had at 
the time of examination, no residuals from the disorder.  The 
examiner stated that he hoped that the blood studies would 
confirm the diagnosis.  In January 1998, the indicated blood 
studies were done.  

While there is indication that the examiner may have reviewed 
the claims folder and laboratory results, there is no 
addendum or otherwise signature in the record that indicates 
the examiner's interpretation of the laboratory results.  The 
record is unclear as to whether the veteran currently carries 
a diagnosis of diabetes, and whether any currently manifested 
diabetes is related to her gestational diabetes in service.  
Clarification on the veteran's current diagnosis, if any, is 
necessary prior to the disposition of this claim.  The Board 
stresses that questions of medical diagnosis are within the 
realm of medically trained personnel.  See generally Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  The Board is not 
competent to interpret lab results and must rely on the 
interpretation of such results by medical personnel.  

Also, the record reflects that the veteran is receiving 
Social Security Administration (SSA) benefits.  However, it 
is not clear whether the benefits are for disability.  The RO 
should, therefore, request that the veteran indicate whether 
she is receiving disability benefits from the SSA.  If the 
veteran responds in the affirmative, the RO should make 
arrangements to obtain those records on remand.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  She is 
considered totally disabled based upon individual 
unemployability for VA purposes, effective June 2000.  

Regarding the claim for an increased rating for migraine 
headaches, the veteran was last evaluated for her service 
connected migraine headache disorder in June 1999.  
Therefore, she should be afforded a VA examination to 
determine the current nature and severity of her migraine 
headaches.  See Talley v. Brown, 6 Vet. App. 72, 74 (1993) 
(holding that the VA has a duty to assist the veteran in the 
development of facts pertinent to his claim, which includes 
conducting a thorough and contemporaneous medical examination 
of the veteran); Snuffer v. Gober, 10 Vet. App. 400 (1997) 
(holding that the veteran was entitled to a new examination 
after a two year period between the last VA examination and 
the veteran's contention that his disability had increased in 
severity).  

The veteran is hereby notified that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655(b) (2003).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  

2.  Ask the veteran whether she receives 
SSA disability benefits based on diabetes 
and/or migraine headaches.  If she does, 
make the necessary arrangements to obtain 
a copy of any SSA decision granting 
disability benefits to the veteran and 
copies of all supporting documentation.

3.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and extent of 
disability from her service-connected 
migraine headache disability.  The claims 
file should be made available to the 
examiner for review in connection with 
the examination.  In particular, the 
examiner should state whether the 
veteran's migraine headaches are 
manifested by very frequent completely 
prostrating and prolonged attacks 
productive of severe economic 
inadaptability.  The examination report 
should include the complete rationale for 
all opinions expressed.  

4.  The veteran should be scheduled for 
an appropriate VA examination to 
determine whether she currently has 
diabetes related to inservice gestational 
diabetes.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
necessary special tests and studies 
deemed medically advisable should be 
performed, and the results interpreted by 
the examiner.  The examiner is asked to 
opine whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current 
symptomatology related to diabetes, if 
diabetes is diagnosed, is related to 
inservice gestational diabetes.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and determine if the benefits 
sought can be granted.  The veteran and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

